Citation Nr: 1143724	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying entitlement to the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The current record does not provide a complete basis upon which to decide the instant matter, and hence the Board is remanding this case.

It is the Veteran's contention that he injured his right knee twice during his military service, ultimately causing or contributing to present day disability. He identifies an incident in March or April 1963 while assigned to the flight kitchen at the Norfolk Naval Operations Base (NOB) when a hose with scalding hot water slipped through his hands and the water came into contact with his abdominal area, causing him to fall on his right knee. He states he was transferred to the Norfolk Dispensary and treated for both the burn and the knee injury, which included three days off of duty. The second incident occurred on November 14, 1964 when an overhead light fixture exploded above the Veteran again causing him to fall on his right knee.       He indicates being taken to the dispensary where he had glass removed and three stitches.

Actual documentation from the Veteran's service treatment history reveals a clinical entry from November 17, 1964 indicating a knee injury three days previously (right, or left knee, unspecified) and that treatment with a whirlpool was recommended. There is no corresponding clinical record pertaining to the earlier claimed 1963 right knee injury.                                                                                                                                                                                                                   
Thereafter, from the Veteran's account, following discharge from military service he began receiving medical treatment for right knee problems in the 1970s, and onwards from that time period. Thus far, actual records of this treatment have been in limited availability. The Veteran explains that the clinic that treated him in the 1970s is no longer in existence. Meanwhile, while he ostensibly obtained medical care directly provided by a private employer in the 1970s and 80s, these records have been expunged. The Veteran has managed to obtain private treatment records which help to establish relevant right knee treatment as early as 1991, and more updated records which establish a present diagnosis of right knee joint degenerative changes and osteoarthritis. Generally, under VA law, where an in-service condition        was not "chronic" in nature, a pattern of continuity of symptomatology from service discharge through the presence is considered essential to support the claim. See 38 C.F.R. § 3.303(b). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).             The medical records from 1991 onwards at least provide some indication of continuity of symptomatology, even though the best records of such a pattern would have originated from at or shortly after service discharge. 

In reviewing the foregoing, the Board takes into consideration the need to give sufficient probative weight to the Veteran's account of both 1963 and 1964 right knee injuries, even though the first is not documented, and the second minimally documented. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). The Board finds that there is enough indication that a current right knee disorder may be associated with military service as to merit ordering a VA Compensation and Pension examination in this case.       See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board would also find it helpful, before the Veteran undergoes the requested exam, to obtain the Veteran's complete service personnel file to inquire into whether any documentation is present of the three days of leave he states he was given for recovery from the 1963 injury. See 38 C.F.R. § 3.159(c)(2) (pertaining to requests for relevant Federal records).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center (NPRC) and request a complete copy of the Veteran's service personnel file. All records obtained should be associated with the claims file. 

2. Then schedule the Veteran for a VA examination to ascertain the etiology of a claimed right knee disorder.             The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.        All indicated tests and studies should be performed,     and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has a right knee disorder, stating the applicable diagnosis.    The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder is etiologically related to his military service, considering his own assertions, as well as documented in-service injury (or injuries if otherwise established by the record).

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.           If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)














This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


